IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                            No. 00-40081
                                          Summary Calendar


UNITED STATES OF AMERICA,

                                                                                        Plaintiff-Appellee,

                                                 versus


JOHN L. MILLS, JR.,

                                                                                      Defendant-
Appellant.

                         ---------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Southern District of Texas
                                     USDC No. C-99-CR-231-1
                        -----------------------------------------------------------
                                          September 28, 2000

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges:

PER CURIAM:*

       The attorney appointed to represent John L. Mills, Jr., has moved for leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S. 738 (1967). Mills has received a copy

of counsel’s motion and brief. Although he requested and was granted an extension of time to file

a response, Mills failed to file a response to the motion to withdraw. Our independent review of

counsel’s brief and the record discloses no nonfrivolous issue. Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL

IS DISMISSED. See 5TCIR. R. 42.2.




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.